  Case 2:20-cv-00974-GRB-AKT Document 29 Filed 06/19/20 Page 1 of 2 PageID #: 105




Attorneys at Law


Jeffrey H. Ruzal
t 212.351.3762
f 212.878.8600
JRuzal@ebglaw.com

                                                                            June 19, 2020

    VIA ECF
    Honorable Gary R. Brown
    United States District Judge
    Eastern District of New York
    100 Federal Plaza
    Central Islip, NY 11722

               Re:      Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
                        2:20-cv-00974-GRB-AKT (E.D.N.Y.)

    Dear Judge Brown:
            In accordance with the Court’s Individual Practice Rule II.e.1., Unisys sets forth a brief
    outline of the arguments upon which it anticipates basing its motion pursuant to Federal Rule of
    Civil Procedure 12(b)(6), and, respectfully requests a pre-motion conference with the Court.

           Plaintiffs’ claim against Unisys is premised solely upon New York Labor Law (“NYLL”)
    § 191(1)(a)(i), which provides that manual workers must be paid weekly, and not later than seven
    calendar days after the end of the week in which the wages are earned. Plaintiffs do not allege that
    any back wages are owed to them, rather, their Amended Complaint seeks only liquidated
    damages, statutory penalties and interest, pursuant to NYLL § 198(1-a), which is the remedies
    provision for violations of NYLL § 191(1)(a)(i). Defendant’s motion is briefly outlined below.

          (1) Caccavale and Mangelli Waived All Claims Against Unisys

           Caccavale’s and Mangelli’s employment was terminated on March 14, 2019, upon which
    they each signed agreements waiving all claims against Unisys.1 Accordingly, they should be
    dismissed from this action.

          (2) Plaintiffs’ Frequency of Pay Claim Cannot Be Maintained Against Unisys

           In addition, Plaintiffs’ claim fails for three reasons. First, Plaintiffs are not statutorily
    permitted to obtain the exclusive non-back pay relief they seek in the form of liquidated damages.
    § 198(1-a) provides that an individual may bring an action to obtain relief only if there was a non-
    payment of wages. Because all wages here were paid (which is not in dispute), Plaintiffs are unable
    to maintain a claim. Arciello v. Cnty. of Nassau, No. 16-cv-3974(ADS)(SIL), 2019 WL 4575145,


    1
        Copies of these agreements are attached as Ex. A.

              Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Case 2:20-cv-00974-GRB-AKT Document 29 Filed 06/19/20 Page 2 of 2 PageID #: 106


 June 19, 2020
 Page 2

 at *8 (E.D.N.Y. Sept. 20, 2019) (NYLL § 198(1-a) does not provide a remedy in the absence of a
 non-payment of wages)2.

         Second, Plaintiffs are not permitted to obtain solely liquidated damages, as the Second
 Circuit has ruled that there can be no cause of action under New York law for only punitive
 damages. Martin v. Dickson, 100 F. App’x 14, 16 (2d Cir. 2004).

         Third, NYLL § 198(1-a) provides that liquidated damages are “equal to one hundred
 percent of the total amount of wages found to be due.” As there are no wages due, there cannot be
 any liquidated damages that are owed.

     (3) Plaintiffs Cannot Satisfy Rule 23 Class Certification Requirements

     Plaintiffs are unable to satisfy class certification requirements pursuant to Fed. R. Civ. P. 23
 because, like many of the putative class action members, Caccavale and Mangelli executed
 releases upon their termination of employment, and entered into arbitration agreements with
 Unisys.3 See Hamoudeh v. Unitedhealth Grp. Inc., No. 16-cv-790(PKC)(RML), 2016 WL
 2894870, at *2 (E.D.N.Y. May 17, 2016) (denying (collective action) certification where named
 plaintiffs had signed arbitration agreements, which may preclude them from pursuing their claims
 before the Court); Romero v. Flaum Appetizing Corp., No. 07 Civ. 7222(BSJ)(JCF), 2011 WL
 812157, at *6 (S.D.N.Y. Mar. 1, 2011) (denying class certification, finding that “each release at
 issue here would almost certainly require a ‘fact sensitive’ inquiry, which threatens to become the
 focus of the litigation, [thus,] there is no typicality between the putative class members’ claims
 and defenses”) (internal citations omitted).

         Thank you for Your Honor’s consideration.

                                                               Respectfully Submitted,

                                                               /s/ Jeffrey H. Ruzal
                                                                 Jeffrey H. Ruzal
 cc: All Counsel of Record (VIA ECF)




 2
   See also Coley v. Vanguard Urban Improvement Ass’n, Inc., No. 12-cv-5565 (PKC)(RER), 2018 WL 1513628, at
 *13 (E.D.N.Y. Mar. 27, 2018) (same); Hussain v. Pak. Int’l Airlines Corp., No. 11-cv-932(ERK)(VVP), 2012 WL
 5289541, at *3 (E.D.N.Y. Oct. 23, 2012) (same); Phillips v. Max Finkelstein, Inc., 66 Misc. 3d 514, 519 (Suffolk Cty.
 Ct. 2019)(rejecting Vega v. CM & Assocs. Constr. Mgt., LLC, 175 A.D.3d 1144 (1st Dep’t 2019) and finding no right
 of action exists for frequency of pay violations unless there was a nonpayment of wages); Hunter v. Planned Bldg.
 Servs., Inc., No. 715053/2017, 2018 WL 3392476, at *2-3 (N.Y. Sup. Ct. Queens Cty. June 20, 2018) (Trial Order)
 (same).
 3
   Given these broad based arbitration agreements, Unisys does not waive, and expressly reserves the right to make at
 the appropriate time, a motion to compel arbitration of Caccavale’s and Mangelli’s claims, assuming they remain in
 the case, and the claims of any other putative class action members who likewise signed such agreement. This is
 assuming the Court rules that such release agreements do not bar their claims entirely.
